PER CURIAM
Defendant appeals a conviction for possession of a Schedule II controlled substance. On appeal, he argues that the trial court erred in denying his motion to suppress evidence that was seized after he consented to a search of his coin pocket, because that consent derived from the exploitation of an unlawful stop, in violation of his rights under Article I, section 9, of the Oregon Constitution. The state concedes that defendant was unlawfully stopped and that his consent was the unattenuated product of the exploitation of that stop. We agree and accept the concession. State v. Rider, 216 Or App 308, 172 P3d 274 (2007), rev allowed, 345 Or 94 (2008).
Reversed and remanded.